UN|TED STATES DlSTR|CT COURT
MlDDLE DlSTR|CT OF LOU|S|ANA
L[ONEL FRANC|S, ET AL.
C|V|L ACT|ON

VERSUS
16-496-SDD-RLB

BOEKER, ET AL.

RUl__|NG AND JU|_JGM§NT OF D|SNI|SSAL

The Court has carefully considered the Com,o."ai`nts,1 the recordl the law applicable
to this action, and the Repon‘ and Recommendation32 of United States Magistrate Judge
Richard L. Bourgeoisl Jr. dated January 2, 2019, to which the P|aintiff filed an objection3
which was also reviewed

The Court hereby approves the Report and Recomrnendatr'on of the |V|agistrate
Judge and adopts lt as the Court’s opinion herein.

According|y. the Plaintiff‘s claims asserted against Capt. Boel<er and Sgt. Rogers
are dismissed, without prejudice for failure of the P|aintiff to effect timely service upon
them. lt is further ordered that the Motion for Summary Juo'gment (Rec. Doc. 47), filed on
behalf of Defendant, Stephanie Lamartiniere, is hereby GRANTED and the P|aintiff's ADA
claims asserted against this Defendant are dismissed, without prejudice, for failure to
exhaust administrative remedies, and all remaining claims against this Defendant are

hereby dismissed, With prejudice lt is further ordered that the Court declines the exercise

 

1 Rec. Docs. 1 and 5`
2 Rec. Doc. 63.
3 Rec. Doc, 64,

of supplemental jurisdiction in connection with any potential state law claims, and this
action is dismissed in its entirety.

Baton Rouge, Louisiana the Z_zday of Januarv, 2019.

§2%££2¢,/%/{@/64/

SHELLY D.[w§'K ,CHIEF DlSTRlCT JUDGE
MIDDLE DlSTR|CT OF LOU|S|ANA

 

